City of Waterbury's Appeal, ante, p. 581, reaffirmed and followed.
This case, and the case of the Appeal of the Mayor and Board of Aldermen of Waterbury from an Order of the Railroad Commissioners, ante, p. 581, were argued together in this court upon the same finding of facts and reasons of appeal; and the opinion and *Page 591 
judgment of this court as reported in that case is,mutatis mutandis, the opinion and judgment of this court in the present case.
   In this opinion the other judges concurred.